Citation Nr: 0835609	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  02-00 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for right foot drop with compartment syndrome as a result of 
medical treatment furnished at a VA Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 
INTRODUCTION

The veteran served on active duty from August 1963 to April 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

A hearing was held on August 21, 2002, before a Veterans Law 
Judge (VLJ), in St. Paul, Minnesota, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2).  A transcript of the hearing testimony is in 
the claims file.  

A letter was sent to the veteran in April 2008 in which he 
was informed that the Veterans Law Judge who had conducted 
the August 2002 hearing was no longer employed by the Board.  
The letter stated that the law requires that the Veterans Law 
Judge who conducts a hearing on an appeal must participate in 
any decision made on that appeal.  The veteran was further 
notified that he had a right to another hearing, and it was 
requested that he complete and return a form indicating 
whether he wished to have another hearing, and if so, what 
type of hearing.  The veteran completed and returned the form 
that same month indicating that he did wish to appear at 
another hearing at the RO.  

The Board remanded the case in June 2008 so that the veteran 
could be provided the opportunity to testify at a hearing 
before the Board at the RO.  He was scheduled for such a 
hearing in September 2008.  However, his representative 
submitted a letter during the week prior to his scheduled 
hearing indicating that the veteran wished to withdraw his 
request for a travel board hearing.  The case has since been 
returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

Reasons for Remand: To provide the veteran with proper notice 
and to obtain his records from the Social Security 
Administration (SSA).

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).   The United States Court of Appeals 
for Veterans Claims (Court) has held that the failure by the 
BVA to enforce compliance with the requirements of 38 
U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA would 
seek to provide and which evidence the claimant is to 
provide, is remandable error.  In this case, the veteran has 
not been adequately informed of the notice provisions in 
connection with his claim for compensation pursuant to 38 
U.S.C.A. § 1151.  In this regard, the record contains a 
letter dated in February 2001, which informed the veteran 
about the evidence necessary to substantiate his claim.  
However, that letter did not notify the veteran as to what 
information and evidence VA would obtain and what he was 
expected to provide.  The Court has indicated that such 
specific notice is required to comply with the law. 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date for the disability on appeal.  As those 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an explanation as to the 
type of evidence that is needed to establish a disability 
rating and an effective date.

In addition, the Board notes that the veteran is in receipt 
of SSA benefits.  The decision to grant such benefits is part 
of the evidence of record; however, the records upon which 
that decision was based are not associated with the claims 
file.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist 
specifically includes requesting information from other 
Federal departments or agencies.  Where there has been a 
determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by the 
VA for evaluation of pending claims and must be obtained. See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the RO should obtain and associate such records with the 
veteran's claims folder.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for compensation pursuant to 
38 U.S.C.A. § 1151 for right foot drop 
with compartment syndrome. The letter 
should (1) inform him of the 
information and evidence that is 
necessary to substantiate the claim; 
(2) inform him about the information 
and evidence that VA will seek to 
provide; and, (3) inform him about the 
information and evidence he is expected 
to provide.  The letter should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security 
Administration (SSA) based its decision 
to award benefits to the veteran.  If 
the search for such records has 
negative results, the claims file must 
be properly documented as to the 
unavailability of these records.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

